Name: Council Regulation (EEC) No 2692/83 of 26 September 1983 derogating from the application of certain provisions relating to the adjustment of free-at-frontier values of certain cheeses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 9 . 83 Official Journal of the European Communities No L 267/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2692/83 of 26 September 1983 derogating from the application of certain provisions relating to the adjustment of free-at-frontier values of certain cheeses THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the Agreements between the Community, of the one part, and New Zealand and Australia (*), of the other part, specify that the Community shall , where necessary, adjust the minimum price so as to ensure that these countries ' share of the global annual quan ­ tity of Cheddar cheese admitted for importation can be effectively marketed each year as regularly as possible ; whereas, in order to enable the Community to meet its commitments, the provisions on the fixing of the free-at-frontier values should be temporarily amended, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Article 14(6) thereof, HAS ADOPTED THIS REGULATION : Having regard to the proposal from the Commission , Article 1 In derogation from the provisions of Article 9 of and Annex II (e) and (f) to Regulation (EEC) No 2915/79 , free-at-frontier values set out in therein are hereby replaced by the following values up to 31 December 1983 : Whereas Article 9 of Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products and amending Regu ­ lation (EEC) No 950/68 on the Common Customs Tariff (3), as last amended by Regulation (EEC) No 1 206/83 (4), lays down provisions governing the entry into the Community of the cheeses, set out in Annex II (e) and (f), coming from third countries ; whereas a feature of the Community market in Cheddar cheese has for some months been the stagnation, or even the dropping, of prices, owing essentially to the existence of large stocks of Cheddar cheese on the market ; whereas, in these circumstances, the free-at-frontier values now provided for, plus the import levy, do not permit the third countries concerned to dispose of Cheddar cheese on the Community market ;  at (e) : 260,51 ECU per 100 kilograms,  at (f) : 229,24 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.(') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 163, 22 . 6 . 1983 , p. 56 . (3) OJ No L 329, 24. 12 . 1979, p. 1 . O OJ No L 132, 21 . 5 . 1983, p. 3 . o OJ No L 71 , 17 . 3 . 1980, p. 144 . No L 267/2 Official Journal of the European Communities 29 . 9 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 September 1983 . For the Council The President C. SIMITIS